La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Por ser en ambos casos de epígrafe una de las controver-sias principales la determinación de qué conducta consti-tuye una violación al Art. 3.3(b) de la Ley de Ética Gubernamental, Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. sec. 1823(b) (Sup. 1990)) (en adelante Art. 3.3(b)), los he-mos consolidado.
I

CC-1998-68 (Alcalde Hon. Rafael Cordero Santiago)

Durante el periodo de 1989 a 1995, el Municipio Autó-nomo de Ponce (en adelante Municipio de Ponce) realizó negocios con la firma Dominicci Air Conditioning (en ade-lante Dominicci), para la compra e instalación de unidades de acondicionadores de aire.(1) Aunque formalizados a tra-vés de la Junta de Subastas y revisados por la División *834Legal del Municipio de Ponce, el Alcalde Hon. Rafael Cor-dero Santiago (en adelante Alcalde de Ponce o Cordero Santiago) era la persona autorizada para firmarlos e im-partirles la aprobación final.
Vigente esta relación contractual, el 23 de noviembre de 1991, Cordero Santiago le compró a Dominicci, para su re-sidencia privada, seis (6) consolas de aires acondicionados y la correspondiente instalación a un costo total de seis mil ochocientos once (6,811) dólares. Surge de la factura que ese precio incluyó, no solamente las seis (6) consolas de aire acondicionado, sino también el costo de los materiales y del equipo necesarios para la instalación y las horas de servicio, que totalizaron cincuenta (50). El Alcalde de Ponce no incluyó esta transacción en su Informe Financiero correspondiente a 1991.
Por tales hechos, previa la correspondiente querella, la Oficina de Etica Gubernamental (en adelante Oficina) de-terminó que el Alcalde de Ponce infringió los Arts. 3.3(b) y 4.4(12) de la Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico (Ley de Ética), 3 L.P.R.A. sees. 1823(b) (Sup. 1990) y 1834(12), e impuso una multa de $6,000 por ambas violaciones, sin especificar la cantidad correspondiente a cada violación.
El Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) confirmó el dictamen administrativo al rechazar las alegaciones de Cordero Santiago en cuanto a que él no podía influenciar las actuaciones del Municipio de Ponce con Dominicci, y que el citado Art. 3.3(b) era ex-cesivamente amplio. Además, encontró a Cordero Santiago responsable de violar el citado Art. 4.4(12) de la Ley de Ética, por no haber hecho constar en el informe financiero de 1991 la compra de los referidos aires. Sin embargo, mo-dificó la multa impuesta, por considerarla excesiva, dismi-nuyéndola a dos mil (2,000) dólares por ambas violaciones.
Oportunamente, el Alcalde de Ponce recurrió ante nos y adujo que el Tribunal de Circuito cometió un error al con-*835firmar la determinación de la Oficina sobre la violación del citado Art. 3.3(b) por éste adolecer de vaguedad, y del Art. 4.4(12), supra, al ser éste excesivamente amplio e injustificadamente invadir su intimidad.
La Oficina compareció mediante Oposición a que se Ex-pida el Auto de Certiorari. Por otra parte, la Asociación de Alcaldes de Puerto Rico (Asociación de Alcaldes) solicitó comparecer como amicus curiae y presentó su memorando al respecto. Expuso, esencialmente, que el citado Art. 3.3(b) era inconstitucional por razón de vaguedad.
El 24 de abril de 1998 expedimos el auto solicitado y aceptamos la comparecencia de la Asociación de Alcaldes como amicus curiae.
Atendamos, en primer lugar, lo referente a la violación al Art. 4.4(12) de la Ley de Etica, supra.

II

El Alcalde de Ponce alega que el Art. 4.4(12) de la mencionada ley es inconstitucional por ser excesivamente amplio e invadir injustificadamente su intimidad. No obstante, es improcedente analizar este artículo bajo la doctrina de amplitud excesiva, ya que ésta es aplicable cuando los intereses en controversia se relacionan con la libertad de expresión o asociación. Si éstos no son los intereses afectados, el análisis que procede es el de la doctrina de vague-dad, como parte del debido procedimiento de ley. Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987). Este es el caso de la disposición impugnada, ya que ésta no afecta intereses relacionados con la libertad de expresión o asociación, sino que exige a los funcionarios públicos incluir en los informes financieros “transacciones de compra, venta y permuta de propiedades muebles o inmuebles”.
Una ley es nula por vaguedad, primero, si sus prohibiciones no están claramente definidas. Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988). Las leyes *836imprecisas pueden engañar al inocente al no proveer un aviso adecuado. Segundo, si ha de prevenirse la aplicación arbitraria y discriminatoria, las leyes deben proveer nor-mas claras para aquellos que las aplican. Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139 (1973).
Al analizar el citado Art. 4.4(12) a la luz de esta doc-trina, se puede concluir que no adolece de vaguedad. La ley establece con meridiana claridad quiénes deben radicar in-formes financieros. Además, dispone que el director de la Oficina podrá exigir que se incluya en los informes finan-cieros las “transacciones de compra, venta o permuta de propiedades muebles e inmuebles”.
Por su parte, el Reglamento sobre la Radicación de Informes Financieros Núm. 3549 de 11 de diciembre de 1987, dispone en su Sec. 4.301(b)(1), pág. 2, que todo informe financiero deberá contener la información descrita en los formularios adoptados por la Oficina, y que dicha información incluirá los
... activos poseídos y lo adquiridos por la persona obligada a radicar el informe financiero ... durante el año natural, que tengan un justo valor en el mercado en exceso de [mil] 1,000 [dólares] ... y [todos] aquellos activos que produzcan ingresos en exceso de [cien] $100 [dólares]. ... (Énfasis suplido.)
Podemos ver cómo de las disposiciones de ley y regla-mento se desprende que existe un deber de informar todos los activos adquiridos durante el año que tengan un valor que sobrepase los mil (1,000) dólares. Por lo tanto, debe-mos concluir que el mencionado Art. 4.4(12) no adolece de vaguedad. Por otra parte, consideramos que el Art. 4.4(12) no constituye una intromisión indebida en el derecho a la intimidad del Alcalde de Ponce.
El Art. II, Sec. 8 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, dispone la protección a los ataques abusivos contra la honra, vida pri-*837vada y familiar de cada individuo. No obstante, ese dere-cho no es absoluto.
Hemos señalado que uno de los factores a considerar para determinar si se justifica o no una intervención con la intimidad, en el caso específico de solicitarle al individuo cierta información, es si existe una política pública o inte-rés público reconocible que incline la balanza a favor del acceso a la información solicitada. Además, deben conside-rarse las medidas para prevenir que dicha información sea divulgada, el tipo de documento requerido y la información que contiene. Véase E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983).
La Ley de Ética persigue implementar la política pública del Estado en contra de la corrupción. El que los funcionarios públicos se conduzcan de manera honrada en todas sus transacciones financieras es un interés apremiante del Estado que justifica la intervención con la intimidad del funcionario público. Además, la ley protege la información requerida en los informes financieros, los cuales pueden hacerse públicos sólo a petición de parte debidamente fundamentada. El procedimiento para solicitar y obtener autorización para tener acceso a los informes financieros está detallado en el Art. 4.8 de la Ley de Ética, 3 L.P.R.A. sec. 1838. Así, concluimos que el citado Art. 4.4(12) no viola el derecho a la intimidad.
Nos resta, pues, considerar si el Alcalde de Ponce incu-rrió en una violación al citado Art. 4.4(12).
Como ya hemos señalado, la ley exige que los funciona-rios obligados a presentar los informes financieros tienen que informar en éstos las transacciones de compra, venta o permuta de bienes muebles e inmuebles. En virtud del Re-glamento sobre la Radicación de Informes Financieros, existe un deber de informar las transacciones con activos cuyo valor en el mercado exceda los mil (1,000) dólares.
El señor Cordero Santiago omitió informar la compra de los acondicionadores de aire para su residencia privada. *838En su contestación a la querella, admitió haber realizado la transacción de negocio con Dominicci y alegó no haber incluido la misma en el informe financiero por entender que no estaba obligado a hacerlo. Por su parte, la Oficina determinó que, por razón de que el negocio con Dominicci fue por más de seis mil ochocientos once (6,811) dólares, debió incluir la transacción en el informe financiero corres-pondiente a 1991.
No obstante, de la factura de compra de los referidos aires surge que el costo total de la transacción incluyó, no solamente las seis (6) unidades de aire acondicionado indi-vidualmente, sino que además ese precio incluyó otros ma-teriales y equipo necesarios para la instalación de los aires, y un total de cincuenta (50) horas de servicio de instalación.
Ante estos hechos, concluimos que Cordero Santiago no violó el citado Art. 4.4(12), ya que de la prueba del expe-diente no surge claramente que el señor Cordero tuviese la obligación de incluir la transacción con Dominicci en el in-forme financiero. Obsérvese que el Reglamento sobre la Radicación de Informes Financieros exige que se informen los bienes muebles adquiridos que excedan los mil (1,000) dólares. Según se desprende de una lectura de este regla-mento, este costo es por unidad. (2) Así, no constando en la factura que el costo de cada uno de los acondicionadores de aire fuese más de mil (1,000) dólares, y tomando en consi-deración que los seis mil ochocientos once (6,811) dólares que sumó la transacción incluyen otros servicios además del costo de los acondicionadores de aire per se, concluimos que no existe prueba suficiente en el expediente para en-contrar al señor Cordero Santiago incurso en violación al mencionado Art. 4.4(12).
*839Queremos destacar que la See. 4.504(2) del Reglamento sobre la Radicación de Informes Financieros dis-pone para que, de encontrarse alguna deficiencia en el informe, el funcionario pueda someter la información adicional que se le solicite, y si no está de acuerdo, solicitar una vista o presentar sus argumentos al respecto por escrito. Si se determina que los argumentos no satisfacen los requisitos del informe, “se indicará la acción remedial que debe tomarse para que el informe financiero cumpla con los requisitos”.
No obstante, los hechos en el caso del Alcalde de Ponce indican que aunque el Reglamento sobre la Radicación de Informes Financieros provee este remedio, en la práctica no se sigue estrictamente este procedimiento. El señor Cor-dero Santiago, aunque impugnó la necesidad de incluir la transacción que realizara con Dominicci en el informe fi-nanciero, admitió que hizo dicho negocio, y sometió la fac-tura que evidenciaba el mismo, la cual obra en el expe-diente de la prueba documental sometida en la vista administrativa.
Entendemos, pues, que no se justifica el que la Oficina impusiera al señor Cordero Santiago la violación al citado Art. 4.4(12), cuando ya ésta tenía en su poder la informa-ción que precisamente constituía la deficiencia alegada en el informe financiero. El señor Cordero Santiago en ningún momento negó haber comprado los acondicionadores de aire a Dominicci. Más bien, una vez notificado de la quere-lla presentada por la Oficina, admitió en su contestación a ésta que compró los acondicionadores de aire y la cantidad que pagó por ellos. Al así actuar, el Alcalde de Ponce neu-tralizó las consecuencias adversas que pudo haber tenido la omisión en el informe financiero. No obstante, la Oficina le encontró incurso en violación al Art. 4.4(12).
Estos hechos demuestran que, a pesar de las disposicio-nes del Reglamento sobre la Radicación de Informes Fi-nancieros no se le ofrece al funcionario una oportunidad *840real de corregir el informe o explicar las razones de la omi-sión, y que esto se tome en consideración al determinar si se violó la ley.
Aún en los casos en que exista la obligación legal de hacer constar una transacción en el informe financiero, la mera omisión de un dato en éste no debe ser fundamento para encontrar a un funcionario o empleado público incurso en violación de la Ley de Ética. El funcionario al cual se le impute haber infringido el citado Art. 4.4(12) debe tener la oportunidad real de explicar las razones por las cuales no incluyó cierta información en el informe, si fue por olvido o inadvertencia, si tiene un fundamento de ley o reglamento válido en virtud del cual crea de buena fe que no era necesario incluir determinada transacción en el informe, o si por el contrario, la omisión fue intencional, o se desprende de la naturaleza de ésta el propósito de cometer fraude u ocultar una transacción indebida. También deben analizarse las consecuencias de la omisión, si la misma puede subsanarse, y la celeridad con que el funcionario ponga a disposición de la Oficina la información omitida una vez se le notifica la falta. Estos factores deben tomarse en consideración, no sólo para determinar si se incurrió en la violación de ley, sino también al imponer sanciones y multas administrativas.(3)
Deseamos enfatizar en que esta solución no significa que hacemos más laxo el requisito de presentar informes financieros. Es responsabilidad de todo funcionario público a quien la ley le requiera la presentación de estos *841informes, someterlos con toda la información que la ley exige. Lo que aquí resolvemos es que, antes de imponer una sanción o multa administrativa por violación al Art. 4.4 de la Ley de Ética, supra, se deben analizar las razones de la omisión, de manera que si se impone la sanción, ésta guarde relación lógica con el mal que la ley intenta reme-diar y, por lo tanto, sea justa y equitativa.
Corresponde ahora analizar la controversia que dio lu-gar a la consolidación de los casos de los Alcaldes Rafael Cordero Santiago y Ramón Luis Rivera, o sea, si éstos in-currieron en violación al citado Art. 3.3(b) de la Ley de Ética.
III
A. Como ya hemos establecido en el Acápite I, la con-ducta que dio lugar a que se encontrara al Alcalde de Ponce en violación del citado Art. 3.3(b) fue que el señor Cordero compró unas unidades de aire acondicionado para su resi-dencia privada a Dominicci, entidad que a su vez tenía contratos con el Municipio de Ponce. El Alcalde de Ponce atacó la constitucionalidad del Art. 3.3(b) por razón de vaguedad.
B. CC-1999-144 (Hon. Alcalde Ramón Luis Rivera)
En el segundo caso consolidado, un grupo de personas, incluso algunos empleados del Municipio de Bayamón (en adelante grupo de Bayamón) se organizó para recaudar fondos para obsequiar un vehículo al entonces alcalde de dicho municipio, Hon. Ramón Luis Rivera (en adelante Alcalde de Bayamón o Rivera). En junio de 1991, este grupo le entregó al Alcalde de Bayamón un vehículo marca Blazer 1991 de la empresa Losada Auto Truck, Inc. (en adelante Losada). Entre el 29 de agosto de 1990 y el 20 de febrero de 1993, Losada hizo ventas de vehículos al Muni-*842cipio de Bayamón en virtud de un contrato entre ellos que se obtuvo a través de subasta pública. (4)
Losada le concedió al grupo de Bayamón un plan de pago privilegiado no convencional que se ajustó de acuerdo a como se fuesen consiguiendo los donativos, y sin la inter-vención de una casa financiera.(5) Todos estos trámites se efectuaron por vía telefónica entre la Sra. Inés Barnés, Directora de Relaciones Públicas del Municipio de Bayamón, y el Sr. Luis Mayoral Bravo, vendedor de Losada.
El Alcalde de Bayamón, luego de aceptar el vehículo, decidió que éste sería para uso de su esposa, la Sra. Angé-lica Cruz de Rivera, y optó por cambiar el vehículo marca Blazer por un auto Lumina de 1991.(6) El Alcalde de Baya-món acordó pagar la cantidad de cuatro mil dólares ($4,000) para cubrir la diferencia de precio entre los dos vehículos. La orden de compra —o factura— para el auto Lumina tenía fecha de 9 de agosto de 1991 y estaba a nom-bre de la Sra Angélica Cruz de Rivera.(7)
El grupo de Bayamón no hizo pago alguno en relación con los vehículos Blazer y Lumina. Fue el Alcalde de Ba-*843yamón quien tuvo que pagar la totalidad, saldando final-mente la cuenta el 12 de septiembre de 1994.(8)
Por estos hechos, el 20 de marzo de 1995, la Oficina presentó una querella contra el Alcalde de Bayamón por haber violado el Art. 3.3(b) de la Ley de Etica, supra. Luego de celebrar una vista, la Oficina determinó que el Alcalde de Bayamón incurrió en violación del Art. 3.3(b) y que pro-cedía la imposición de una multa administrativa de cuatro mil (4,000) dólares.
El 21 de enero de 1999, el Tribunal de Circuito revocó la determinación de la Oficina. Determinó que las circunstan-cias particulares en que surgieron los hechos cuestionados claramente denotan que no se trata de corrupción guberna-mental ni de indebida influencia de poder para obtener ventajas o privilegios no permitidos por ley.
Inconforme con este dictamen, la Oficina acudió ante nos y señaló como error la determinación de hecho del Tribunal de Circuito de que el Alcalde de Bayamón no había negociado con Losada, por lo que no incurrió en violación del citado Art. 3.3(b).
IV
El peticionario Cordero Santiago cuestiona la validez constitucional del Art. 3.3(b).(9) Analizaremos este *844planteamiento, en primer lugar, dirigiéndonos por el prin-cipio de hermenéutica de que el Poder Judicial, en abono de una deferencia hacia el poder legislativo, debe esforzarse por lograr interpretaciones congruentes y compatibles con el mantenimiento de la constitucionalidad de una ley. Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653, 660 (1990).
Como ya indicáramos, una ley es nula por vague-dad si sus prohibiciones no están claramente definidas. La doctrina de vaguedad se ha utilizado tradicionalmente para evaluar estatutos de índole penal. En ese contexto, hemos establecido que una ley es nula por razón de vague-dad si: (1) una persona de inteligencia promedio no queda debidamente advertida del acto u omisión que el estatuto pretende prohibir y penalizar; (2) se presta a la aplicación arbitraria y discriminatoria, y (3) interfiere con el ejercicio de derechos fundamentales garantizados por la Constitución. Pacheco Fraticelli v. Cintrón Antonsanti, supra.
La violación al Art 3.3(b) de la Ley de Ética, supra, puede conllevar sanciones de naturaleza penal, por disposición expresa del Art. 3.8 de la Ley de Ética, 3 L.P.R.A. sec. 1828. (10) No obstante, el caso que nos ocupa no se trata de un procedimiento criminal, sino uno administrativo. En los procedimientos administrativos no aplican, en términos absolutos, las garantías del debido proceso de ley procesal elaboradas para los estatutos penales. Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978). Además, una consecuencia de carácter penal no significa que sean aplicables los mismos requisitos de rigurosidad *845que se exigen en los estatutos penales. D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, 3ra ed. rev., Hato Rey, Inst. Desarrollo del Derecho, 1995, pág. 106.
A la luz de estos criterios, debemos concluir que el Art. 3.3(b) de la Ley de Ética Gubernamental, supra, no adolece de vaguedad. No se puede pretender, por la naturaleza del área que la ley en cuestión regula —el campo moral y ético— que se enumeren específicamente las instancias en que se incurre en violación a dicho artículo. Es importante destacar que estamos frente a un código de ética, y como tal, su aspiración es establecer unas normas de carácter general para guiar la conducta de los funcionarios públicos. A estos efectos, el Art. 3.3(b) de la Ley de Ética Gubernamental, supra, dispone:
Ningún funcionario o empleado público aceptará un empleo o mantendrá (11) relaciones contractuales de negocio con una persona, negocio o entidad que esté reglamentada por o que haga negocios con la agencia gubernamental para la cual él trabaja cuando el funcionario participe en las decisiones institucionales de la agencia o tenga facultad para decidir o influenciar en las actuaciones oficiales de la agencia que tengan relación con dicha persona, negocio o entidad. 3 L.P.R.A. sec. 1823(b).
El Art. 3.3(b) define cuáles son las personas a quienes les aplica: a los funcionarios públicos con facultad de influenciar las decisiones de la agencia con respecto a una persona, negocio o entidad específica, o que pueden influenciar las decisiones institucionales de la agencia. El artículo también indica cuál es la conducta prohibida: entrar en relaciones contractuales de negocio con una persona que a su vez haga negocios con la agencia para la cual *846el funcionario trabaja.(12) Tampoco se presta para aplica-ción arbitraria y discriminatoria. Provee a las personas que han de aplicarla criterios adecuados para ejercer su discreción.(13) En este sentido, “no debe confundirse una ley vaga que propicia la aplicación discriminatoria, con el he-cho de que toda ley, al ser aplicada, supone el ejercicio de cierta discreción”. Nevares-Muñiz, op. cit., pág. 106. Véanse: In re Guzmán Géigel, 113 D.P.R. 122 (1982); Pueblo v. Tribunal Superior, 81 D.P.R. 763 (1960).
Consideramos que la ley, de acuerdo con su propósito y examinadas sus disposiciones en conjunto, establece guías claras sobre lo que el citado Art. 3.3(b) prohíbe, por lo que el mismo no es inconstitucional.
Examinemos ahora si los Alcaldes Ramón Luis Rivera y Rafael Cordero Santiago efectivamente incurrieron en vio-lación al Art. 3.3(b) de la Ley de Ética, supra.
V
Es un principio básico de hermenéutica que al interpretar las leyes se debe considerar su razón y espíritu, y examinar y comparar sus partes, las unas con relación a las otras, procurando siempre dar cumplimiento al propósito del legislador. P.N.P. y P.I.P v. Rodríguez Estrada, 122 D.P.R. 490, 500 (1988). Al interpretar una disposición específica de una ley, es nuestra obligación fundamental imprimirle efectividad a la intención legislativa, propiciando de esta forma la realización del propósito que persigue la ley, siempre, claro está, teniendo presente el fin social que la inspiró. Gobernador v. Alcalde de Coamo, 131 D.P.R. 614 *847(1992); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992); Vázquez v. A.R.Pe., 128 D.P.R. 513, 523 (1991).
AI interpretar la disposición en controversia, utilizare-mos las ayudas extrínsecas que existen para interpretar los estatutos. Entre éstas se encuentran tanto las leyes aprobadas con anterioridad a la disposición que se está interpretando como las que se han aprobado con posterioridad.(14) Además, tomaremos en consideración, no sólo la clara intención legislativa según ésta surge de la Exposición de Motivos, sino también cómo ésta se entrelaza con las demás disposiciones de la Ley de Etica para lograr su propósito.
Uno de los propósitos principales para la creación de la Ley de Etica fue promover y preservar la integridad de los servidores públicos y de las instituciones de nuestro Gobierno. En los informes conjuntos sometidos por la Cámara de Representantes previos a la aprobación de la Ley de Ética de 1985, se expresó que la legislación recomendada “habrá de ser eficaz para prevenir y penalizar el comportamiento delictivo de aquellos funcionarios y empleados públicos que en el desempeño de sus labores gubernamentales vulneren los principios básicos de una ética de excelencia”. (Énfasis suplido.) Por su parte, la Exposición de Motivos de la Ley de Ética recoge esta preocupación al disponer que “[e]s intolerable que existan funcionarios públicos en representación de la administración del Gobierno que puedan lucrarse del patrimonio del pueblo”. (Énfasis suplido.) 1985 Leyes de Puerto Rico 709.
Para comprender cabalmente el propósito de la referida ley, consideramos necesario exponer parte de la ponencia del entonces Secretario de Justicia (Secretario) ante la Asamblea Legislativa durante las vistas públicas en torno *848a la aprobación de la Ley de Ética. En lo pertinente, el Secretario señaló que:
En los últimos años, ciertamente, han surgido a la luz pú-blica un sinnúmero de casos caracterizados por un alto conte-nido de corrupción. ... La venta de influencias, los conflictos de intereses y la conducta impropia e ilegal de muchos funciona-rios públicos ha constituido el tema en los últimos años ... Hoy, lamentablemente, las circunstancias terribles de corrupción gubernamental nos obligan a considerar este tipo de legislación. (Énfasis suplido.)
Vemos, pues, cómo de los debates legislativos y de la Exposición de Motivos de la propia ley surge claramente que el propósito principal de la Ley de Etica es combatir y, ciertamente, prevenir la corrupción en el Gobierno, la conducta ilegal de los empleados públicos, el abuso de poder y el ejercicio de influencias indebidas por parte de los funcionarios de gobierno.
La disposición que aplica a los casos de epígrafe es la que se aprobó en 1985 en la ley original. Para un mejor entendimiento de la intención legislativa y, por ende, de los parámetros de la Ley de Ética, analizaremos el desarrollo legislativo posterior. (15)
La Ley de Ética fue enmendada por la Ley Núm. 150 de 22 de diciembre de 1994 (en adelante Ley de 1994). En el informe del Senado con relación a dichas enmiendas, se señaló que el Gobierno “se percibe también como una estructura burocrática y costosa, donde en ocasiones el uso de los fondos públicos es inadecuado y la conducta de algu-nos funcionarios públicos no responde a las normas de sana administración gubernamental”. (Énfasis suplido.)
De la Exposición de Motivos de la Ley de 1994 surge que el propósito de las enmiendas fue ampliar el al-*849canee de las prohibiciones contenidas en la Ley de Ética. No obstante, esta ampliación hay que enfocarla dentro de los propósitos principales de la ley. Al analizar la Ley de 1994 y su Exposición de Motivos, se puede colegir que las enmiendas no iban dirigidas a ampliar todas las prohibi-ciones establecidas en la ley original, sino las relativas a los
... posibles conflictos de intereses que puedan surgir entre una entidad privada que ha sido contratada por el Gobierno de Puerto Rico para que represente el interés público sobre un asunto donde también la entidad representa intereses particu-lares reñidos con el fin público.
Estas prácticas concernientes a las relaciones contractuales entre el gobierno y el sector privado no figuran entre las prohi-biciones éticas ni en el alcance del código ....
A base de estas consideraciones, es imperativo ampliar el al-cance de las prohibiciones para evitar todo posible conflicto que le restan al pueblo la confianza en su Gobierno y en sus funcio-narios públicos. (Énfasis suplido.) Exposición de Motivos de la Ley Núm. 150, supra, pág. 1308.
Como vemos, las enmiendas de 1994 se hicieron con el fin primordial de añadir una serie de prohibiciones que no se consideraron en la ley original, específicamente prohibi-ciones relativas a los contratos entre el Gobierno y el sector privado, y las prohibiciones relacionadas con empresas contratadas por el Gobierno que tuvieran conflictos de in-terés con los fines públicos que persigue el Estado. Es fácil concluir que estas enmiendas se hicieron para continuar fortaleciendo el principal objetivo de la ley, esto es, evitar la corrupción gubernamental.
Asimismo, a pesar que la Ley de Ética disponía para la aprobación de un reglamento, no fue hasta 1992 que la Oficina aprobó el Reglamento de Ética Gubernamental Núm. 4827 de 23 de noviembre de 1992 (en adelante Reglamento de Ética). El Reglamento de Ética, cumpliendo *850con el propósito fundamental de la Ley de Ética, especificó con mayor detalle el alcance de sus disposiciones.(16)
El Art. 6(A)(1) del Reglamento de Ética, pág. 5, en lo pertinente, expresa que:
Todo servidor público deberá:
(A) Evitar tomar cualquier acción, esté o no específicamente prohibida por este Reglamento, que pueda resultar en o crear apariencia de:
(1) Usar las facultades de su cargo, propiedad o fondos públicos para un fin privado. (Énfasis suplido.)
Por su parte, el Art. 8(C) del Reglamento de Ética, pág. 7, dispone, en lo pertinente, que:
(C) Ningún funcionario o empleado público utilizará los de-beres y facultades de su cargo ni la propiedad o fondos públicos para obtener, directa o indirectamente, para él, para algún miembro de su unidad familiar, ni para cualquier otra persona, negocio o entidad, ventajas, beneficios o privilegios, salvo que esté autorizado, expresa o implícitamente, por ley. (Énfasis suplido.)
Finalmente, el Art. 13(A) del Reglamento de Ética, pág. 14, dispone que:
(A) Ningún funcionario o empleado aceptará honorarios, compensación, regalos, pago de gastos o cualquier otra recom-pensa con un valor monetario bajo circunstancias en que su aceptación pueda resultar en o crear la apariencia de un con-flicto de intereses con sus obligaciones como servidor público. (Énfasis suplido.)
De toda esta exposición que antecede, podemos llegar a la conclusión de que el propósito primordial de la Ley de Etica, según enmendada, y su Reglamento, es combatir y prevenir la corrupción en todas las ramas de gobierno, pro-*851hibir que los funcionarios hagan uso de ventajas indebidas en la consecución de sus intereses personales, y que utilicen su posición de liderato y poder para obtener beneficios eco-nómicos indebidos.
VI
No hay decisión ética que pueda ser regulada enteramente por medios externos. En casi todo caso, el primer árbitro es la conciencia individual del funcionario público.(17) El medio externo que regulaba la decisión ética de los Alcaides querellados era el citado Art. 3.3(b), el cual nos permite identificar los siguientes elementos: (1) funcionario en particular; (2) facultado para influir o decidir en la actuación de la agencia respecto a una persona, negocio o entidad específica o que participe en las decisiones institucionales de la agencia; (3) que esta persona, negocio o entidad tenga un contrato con la agencia en la que trabaja el funcionario, y (4) que el funcionario público(18) contrate con dicha persona, negocio o entidad.
Las “relaciones contractuales” se refieren a la doctrina general de contratos según establecida por el Código Civil de Puerto Rico y la jurisprudencia.(19) Según el Diccionario *852de la Lengua Española,(20) “negocio” significa una “utilidad o interés que se logra en lo que se trata, comercia o pretende”. Sin embargo, la palabra clave para la interpre-tación de la frase “aceptar relaciones contractuales de ne-gocio” es el verbo “aceptar”, ya que éste constituye la acción prohibida del citado Art. 3.3(b).(21)
Dentro de los parámetros antes delineados, los elemen-tos requeridos en el Art. 3.3(b), y el propósito de la Ley de Etica, analizaremos cada caso de epígrafe para ver si se configura la violación ética imputada.
A. El Alcalde de Ponce es un funcionario público facul-tado para influir en la actuación municipal. El Municipio de Ponce sostuvo relaciones contractuales de negocio con Dominicci desde 1989 hasta 1995.(22) El 23 de noviembre de 1991, el Alcalde de Ponce le compró a Dominicci seis (6) consolas de aire acondicionado cuyo costo, incluso su insta-lación, era de $6,811.(23) Éstas eran para usarlas en su re-sidencia privada. Los cuatro (4) elementos exigidos para incurrir, prima facie, en una violación del citado Art. 3.3(b) están presentes.
B. En el caso del Alcalde de Bayamón, no está en dis-puta que el Sr. Ramón Luis Rivera es un funcionario pú-blico con facultad para influenciar las decisiones del Muni-cipio de Bayamón con respecto a los contratos otorgados *853por el Municipio y cualquier entidad privada. Además, a la fecha de los hechos, Losada tenía un contrato como supli-dor de vehículos del Municipio de Bayamón.
Consideramos que el Alcalde Rivera efectivamente sos-tuvo una relación contractual de negocio con Losada cuando cambió el auto Blazer que originalmente le fue ob-sequiado por un Lumina y se comprometió a pagar la dife-rencia en precio de cuatro mil (4,000) dólares entre la Blazer y el Lumina. Así surge de la carta que el propio Alcalde de Bayamón le dirigió a la Oficina. El hecho que la adqui-sición original del vehículo haya sido por medio de un “re-galo” en nada cambia el hecho de que efectivamente negoció con Losada el cambio del mismo, el financiamiento de la diferencia en precio y que terminó pagando la totalidad del precio de compra. Asimismo, los términos de esta compra, en la cual no hubo financiamiento o pronto alguno, indican que Losada hizo el negocio en consideración a la persona del Sr. Ramón Luis Rivera. Vemos, pues, cómo, en cuanto al Alcalde de Bayamón, también se cumplen los requisitos para establecer prima facie que éste incurrió en una viola-ción al mencionado Art. 3.3(b).
No obstante, consideramos que en ninguno de los casos ocurrió una falta a la ética gubernamental. Veamos.
C. La Ley de Etica tiene el propósito principal de com-batir la corrupción. Así surge del historial legislativo y de su Exposición de Motivos. Ciertamente, la ley pretende evitar que los funcionarios públicos incurran en conducta que sugiera la apariencia de conflicto de intereses y que pueda provocar desconfianza en las instituciones gubernamentales. (24)
No obstante, en vista del propósito de la Ley de Etica, la mera apariencia de conflicto de intereses,(25) por sí *854sola, no puede conllevar el que automáticamente se en-cuentre a un funcionario público incurso en una violación ética.
 Entendemos que una vez la Oficina establece los hechos que dan lugar a la querella, o sea, un caso prima facie de que el funcionario incurrió en conducta que viola el mencionado Art. 3.3(b), el funcionario o empleado público al cual se le impute una violación debe tener la oportuni-dad de demostrar que su conducta no redundó en ventajas indebidas, corrupción, beneficios personales o abuso de su poder y, de ser así, no debe encontrársele incurso en viola-ción a la Ley de Ética.(26) La carga de la prueba para esta-blecer esta defensa corresponderá al funcionario, ya que éste está en mejor posición de ofrecer la prueba documen-tal y testifical que establezca que su actuación no es cons-titutiva de un acto de corrupción.
Los factores que esbozamos en esta opinión deberán considerarse no solamente para determinar si efectiva-mente ocurrió una violación a la ética, sino también al mo-*855mentó de imponer la sanción o multa administrativa, de encontrarse a un funcionario incurso en violación de la ley.
Es importante destacar que ni la ley ni su reglamento contienen una disposición específica sobre la cuantía a imponer como sanción administrativa por violaciones éticas. En ausencia de disposición al respecto, la cuantía máxima a imponerse en estos casos es la establecida en la Sec. 7.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.).(27) Esta sección dispone:
Toda violación a las leyes que administran las agencias o a los reglamentos emitidos al amparo de las mismas podrá ser penalizada con multas administrativas que no excederán de cinco mil (5,000) dólares por cada violación. 3 L.P.R.A. sec. 2201.
No obstante, aunque la L.P.A.U. permite la imposición de hasta cinco mil (5,000) dólares por cada violación de ley o reglamento administrativo, al imponer multas administrativas bajo la Ley de Etica, debe tomarse en consideración que el Art. 3.8 de la ley, supra, el cual tipifica como delito grave la violación al citado Art. 3.3(b), entre otros, establece una multa de dos mil (2,000) dólares de encontrarse al funcionario culpable del delito, y de mediar circunstancias agravantes, la multa máxima podrá ser hasta de tres mil (3,000) dólares.(28) Estos parámetros que dispone la ley para la imposición de multas de carácter penal deben guiar a los tribunales y a la Oficina al momento de imponer sanciones administrativas por violaciones a la Ley de Ética, en aras de que no se impongan a los funcionarios públicos multas que resulten excesivas en relación con la falta ética cometida.
Debemos señalar que la ley dispone lo siguiente:
*856Toda persona qne reciba un beneficio económico como resul-tado de la violación de este subcapítulo vendrá obligado a pagar al Estado como sanción civil por su incumplimiento una suma equivalente a tres (3) veces el valor del beneficio económico recibido. 3 L.P.R.A. sec. 1828(b)(3).
En estos casos, la sanción económica resultante podría ser mayor que los límites establecidos en la propia L.P.A.U. No obstante, esta sanción, por sus propios términos, está limitada a los casos en que se pruebe que el funcionario recibió un beneficio económico, y se entiende aplicable cuando la falta ética haya sido de naturaleza grave, o sea, un caso claro de corrupción gubernamental.
Creemos que la solución a la que hoy llegamos adelanta el propósito principal de la Ley de Etica: combatir la co-rrupción en todas las esferas del Gobierno. Aunque nuestro país se ha visto en los últimos años sumergido en una ola de corrupción gubernamental que parece ahogarnos, no de-bemos permitir que en el afán de buscar soluciones inme-diatas desvirtuemos los propósitos de la Ley de Etica, con-virtiéndola en un instrumento para cometer injusticias, dañar permanentemente la reputación de funcionarios pú-blicos que han servido al país con dignidad, honradez y dedicación, y desalentar el que las personas más capacita-das escojan dedicarse al servicio público.
Aplicando esta norma, concluimos que de acuerdo con los propósitos de la Ley de Ética, el Sr. Ramón Luis Rivera no incurrió en violación al citado Art. 3.3(b). Aunque la Oficina demostró un caso prima facie de infracción al refe-rido artículo, ya que el entonces Alcalde de Bayamón nego-ció con una entidad que tenía a su vez negocios con el Mu-nicipio de Bayamón, no se alegó ni se demostró que el señor Rivera hubiese obtenido algún beneficio económico, ventaja indebida o hubiese abusado de las facultades de su cargo.
El único beneficio que se podría señalar que obtuvo el Alcalde de Bayamón fue el financiamiento especial que ob-tuvo el grupo de Bayamón cuando adquirieron original-*857mente el vehículo Blazer. No obstante, este beneficio no fue ni tan siquiera solicitado por el propio Alcalde. Por el con-trario, cuando el Alcalde negoció con Losada, financió el pago de la diferencia en precio de cuatro mil (4,000) dóla-res por el cambio de vehículo. Además, en cuanto el señor Rivera se enteró de que el grupo que originalmente le ob-sequió la guagua Blazer no hizo ningún pago a Losada, él asumió la deuda al pagar la totalidad del precio del vehículo. Ante estos hechos, no podemos concluir que el entonces Alcalde de Bayamón haya obtenido alguna ven-taja indebida en esta transacción que justifique se le en-cuentre en violación del Art. 3.3(b).
Em cuanto al Alcalde de Ponce, concluimos que éste no violó el citado Art. 3.3(b). La Oficina estableció los hechos que constituían un caso prima facie de violación al Art. 3.3(b): el Alcalde de Ponce compró para su residencia pri-vada seis (6) aires acondicionados a una entidad que a su vez tenía contratos con el Municipio de Ponce.
No obstante, en el caso del señor Cordero Santiago, tam-poco se alegó ni se demostró que hubiese obtenido algún beneficio económico, ventaja indebida, hubiese abusado de las facultades de su cargo, o hubiese en su actuación algún trazo de corrupción. Lo que sí surge del expediente del caso es que el señor Cordero Santiago admitió haber hecho el negocio y pagó por éste el precio del mercado. A la luz de los criterios esbozados en esta opinión, estos hechos no jus-tifican que se encuentre al señor Cordero Santiago incurso en violación del Art. 3.3(b).
VII
En conclusión, no se alegó ni existe prueba en el expe-diente de que los Alcaldes de Ponce y Bayamón incurrieron en conducta que violara las disposiciones del Art. 3.3(b) de la Ley de Etica, supra. Aunque la Oficina estableció los hechos que dan lugar a un caso prima facie de violación al *858Art. 3.3(b), no surge del expediente que se haya alegado ni presentado prueba a los efectos de que estos funcionarios hayan obtenido algún beneficio económico indebido, que hayan abusado de las facultades de su cargo, o que haya mediado algún acto de corrupción en las transacciones de negocios que ellos realizaron.
La evidencia en récord demuestra que tanto el señor Cordero Santiago como el señor Rivera realizaron sus res-pectivas transacciones pagando el precio del mercado y asumiendo las deudas contraídas en su carácter personal sin comprometer en modo alguno fondos públicos. Ante es-tos hechos, es preciso concluir que no se demostró que estos funcionarios incurrieran en violación a la Ley de Etica.
En cuanto a la infracción del citado Art. 4.4(12) impu-tada al Alcalde de Ponce, concluimos que de la evidencia que obra en el expediente no surge claramente que el Al-calde tenía el deber legal de incluir la compra de los aires acondicionados en el informe financiero, ya que no se puede determinar conforme a la factura que todas o alguna de las consolas de aires excedían del valor de mil (1,000) dólares. Por lo tanto, no puede sostenerse que violó el Art. 4.4(12) de la Ley de Ética, supra.
Por estas razones, se confirma la sentencia del Tribunal de Circuito en la cual se determinó que el Sr Ramón Luis Rivera no violó el Art. 3.3(b) de la Ley de Ética, y se revoca la sentencia dictada por el Tribunal de Circuito en la cual se determinó que el Sr. Rafael Cordero Santiago incurrió en violaciones a los Arts. 3.3(b) y 4.4(12) de la Ley de Ética.

Se dictará sentencia de conformidad.

Con los Acápites I y II estuvieron conformes el Juez Pre-sidente Señor Andréu García, la Juez Asociada Señora Na-veira de Rodón y los Jueces Asociados Señores Hernández Denton, Fuster Berlingeri, Corrada Del Río y Rivera Pérez. En cuanto a los Acápites III al V, estuvieron conformes el Juez Presidente Señor Andréu García, la Juez Asociada Señora Naveira de Rodón y los Jueces Asociados Señores *859Hernández Denton y Fuster Berlingeri. En cuanto a los Acápites VI y VII, estuvieron conformes el Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. El Juez Asociado Señor Rebollo López concurrió con el resultado por entender que ni el Alcalde Hon. Rafael Cordero Santiago ni el ex Alcalde Hon. Ramón Luis Rivera infringieron disposición legal alguna. El Juez Asociado Señor Fuster Berlingeri emitió un opi-nión de conformidad en parte y concurrente en parte. El Juez Asociado Señor Corrada Del Río emitió una opinión concurrente con el resultado en cuanto al Art. 3.3(b), por entender que dicho artículo es inconstitucional por vague-dad, a cuya opinión se unió el Juez Asociado Señor Rivera Pérez sólo en cuanto a este extremo.
— O —

(1) Los contratos entre Dominicci Air Conditioning (Dominicci) y el Municipio Autónomo de Ponce (Municipio de Ponce) ascendieron a la cantidad de $134,234.50. Según surge de las copias de los contratos realizados entre las partes, las cuales obran en el expediente del caso, el primero de estos contratos, firmado el 12 de septiembre de 1989, fue por $30,265. El segundo contrato, de 2 de septiembre de 1993, fue por la suma de $88,609.50. Este último contrato fue enmendado el 13 de octubre de 1993 —para añadir unos servicios adicionales— y se acordó el pago de $104,969.50.


(2) El Art. 4.301(b)(2) del Reglamento sobre la Radicación de Informes Financie-ros Núm. 3549 de 11 de diciembre de 1987, pág. 2, luego de indicar que se tienen que informar todos los activos en exceso de mil (1,000) dólares, establece que se acompa-ñará “una descripción de cada activo incluyendo la fecha de cualquier venta, compra o permuta ...”. (Enfasis suplido.)


(3) En cuanto a la imposición de multas por dejar de presentar informes financieros o falsificarlos, la ley dispone que en casos penales, la multa será de dos mil ($2,000) dólares y con agravantes hasta cinco mil (5,000) dólares. No obstante, el delito configurado exige que se demuestre que la persona incurrió en la violación de ley a sabiendas y voluntariamente. 3 L.P.R.A. sec. 1841(a)(1). En cuanto a las acciones de naturaleza civil, esta misma sección dispone una sanción de una suma equivalente al triple del beneficio económico recibido. 3 L.P.R.A. sec. 1841(b)(2). Vemos, pues, cómo cuando la ley dispone multas que pudiéramos calificar como ilimitadas, lo hace en casos en que se pruebe que el funcionario ha recibido un beneficio económico indebido.


(4) Los negocios realizados por Losada Auto Truck, Inc. (Losada) y el Municipio de Bayamón desde 1990 hasta 1993 ascendieron a la suma de $1,748,352, según surge del informe de la Oficial Examinadora de la Oficina de Ética Gubernamental.


(6) Según el vendedor del vehículo, Sr. Luis Mayoral Bravo, esta forma de pago se concede en contadas ocasiones —a clientes especiales— con la autorización del presidente de Losada. El señor Mayoral Bravo explicó en la vista ante la Oficial Examinadora de la Oficina de Ética Gubernamental, Caso Núm. 95-46 de 20 y 21 de noviembre de 1996, págs. 31-32, que este tipo de venta se concede a amistades de Losada, a personas que puedan responder o a personas referidas por alguien que tiene credibilidad dentro de la empresa.


(6) Estos datos surgen de una carta de 30 de agosto de 1993, dirigida al Sr. Héctor Feliciano Carreras de la Oficina de Ética Gubernamental (Oficina) y firmada por el propio Alcalde.


(7) Entre los documentos que obran en autos existe una incongruencia en el año en que el Alcalde recibiera el vehículo. En la carta que dirigiera el Alcalde al señor Héctor Feliciano Carreras, de la Oficina de Ética Gubernamental, aparece que fue durante el 1992 que el Alcalde recibió dicho vehículo. Los demás documentos (trans-cripción de la vista ante la Oficial Examinadora de la Oficina de Ética Gubernamen-tal, orden de compra del auto, etc.) revelan que fue durante el 1991.


(8) Este dato surge de una carta del gerente del Departamento de Crédito y Cobro de Losada dirigida a la Sra. Angélica Cruz de Rivera. El 22 de junio de 1994 (casi tres años después de entregar el vehículo), el Sr. Diosdado Madera del Departamento de Cobro de Losada, envió una carta a la señora Bamés como presidenta del grupo de Bayamón requiriéndole el pago total de $18,500 por concepto del auto Lumina. Copia de esta carta se le remitió a la Sra. Angélica Cruz de Rivera.


(9) En su comparecencia como amicus curiae, la Asociación de Alcaldes también sostiene que el Art. 3.3(b) es inconstitucional por vaguedad. Por su parte, el Alcalde de Bayamón en su “Alegato en oposición a la solicitud de certiorari” se limitó a argumentar principalmente que la determinación de hechos realizada por la Oficina fue incorrecta, por lo que debía confirmarse la sentencia del Tribunal de Circuito. Aunque argumentó que no se podía castigar a una persona por delitos que no estu-viesen expresamente definidos en la. ley, y mencionó los requisitos para que una ley sea declarada inconstitucional por razón de vaguedad, su contención en este sentido *844fue a los efectos de impugnar la multa que le impuso la Oficina. El Alcalde no hizo alegación específica en cuanto a que el citado Art. 3.3(b) era inconstitucional por razón de vaguedad.


(10) Dicho artículo dispone: “Toda persona que viole intencionalmente las prohibiciones y disposiciones establecidas ... en los incisos (b), (c), (d), y (e) de la sec. 1823 [Art. 3.3], incurrirá en debto grave....” 3 L.P.R.A. sec. 1828(a)(1).


(11) La Ley Núm. 150 de 22 de diciembre de 1994 añadió el término “mantendrá” al Art. 3.3(b). No obstante, esta enmienda no afecta el análisis que realizamos en el caso de marras. Por lo tanto, lo expuesto en la sección anterior sobre el desarrollo legislativo de las disposiciones éticas es de gran ayuda para interpretar el alcance de este artículo.


(12) Debemos tomar también en consideración el hecho de que el reglamento aprobado en 1992 especifica las prohibiciones que incluye el referido Art. 3.3(b) y explica en mayor detalle el alcance de las mismas.


(13) El Director Ejecutivo de la Oficina de Ética Gubernamental (ahora, y al momento de los hechos) está facultado para emitir opiniones sobre la aplicación y el alcance de la Ley de Ética Gubernamental.


(14) J. Evans, Statutory Interpretation: Problems of Communication, 277 (1988); V.P. Sarathi, The Interpretations of Statutes, 3ra ed., Lucknow, Eastern Book Co., 1986, págs. 345-346.


(15) Sobre la interpretación de un estatuto recogida posteriormente en una enmienda al mismo precepto legal, véase In re Campoamor Redín, 150 D.P.R. 138 (2000).


(16) El Art. 2 del Reglamento de Ética, pág. 1, dispone con respecto a su alcance que:
“... Evitar una conducta impropia y conflictos de intereses por parte de los ser-vidores públicos es indispensable para mantener estos principios [de honestidad, integridad, imparcialidad y conducta].” (Énfasis suplido.)


(17) Adaptado para trazar una analogía de Developments in the Law: Conflicts of Interest in the Legal Profession, 94 Harv. L. Rev. 1244, 1446 (1981), el cual discute la aplicación del código de responsabilidad profesional de los abogados. El texto original decía así: “There is no ethical decision that can be entirely regulated by external means. In nearly every case, the first —and probably the last— arbiter is the conscience of the individual attorney.”


(18) El Art. 1.2(a), (b) y (e) de la Ley de Ética Gubernamental, 3 L.RR.A. sec. 1802, define “funcionario público” y “empleado público” como personas que ocupan cargos o empleos en el Gobierno del Estado Libre Asociado de Puerto Rico; el primero está investido de parte de la soberanía del Estado. Las “agencias ejecutivas”, según este artículo, se refieren, entre otras entidades, a los municipios.


(19) Al aprobar las enmiendas a la Ley de Ética —Ley Núm. 150, supra— la Legislatura expresó similar interpretación, quedando así plasmada claramente que la intención legislativa sobre el significado de “relaciones contractuales” se refiere a lo configurado en el Código Civil y, a su vez, las decisiones que se han dado jurisprudencialmente. 44 (Núm. 59) Diario de Sesiones, Primera Sesión Ordinaria, 24 de junio de 1993.


(20) Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa Calpe, 1992, pág. 1015.


(21) “Aceptar” significa recibir voluntariamente lo que se le da, ofrece o encarga, íd., págs. 16-17.


(22) Dichos contratos con Dominicci fueron otorgados mediante subasta. Aunque el Alcalde de Ponce sostiene que su ingerencia en el otorgamiento de estos contratos es mínima, ya que él sólo se limita a firmarlos, esta alegación carece de méritos. Aun cuando Cordero Santiago delegó en la Junta de Subastas del Municipio de Ponce todo lo relacionado con la adjudicación de las subastas, la realidad es que única-mente él tiene la facultad de imprimirle efectividad a esos contratos mediante su firma. Esto constituye una participación sustancial en el otorgamiento de los contra-tos realizados mediante subasta pública.


(23) Como ya señaláramos, este precio incluía no sólo el costo de cada unidad de aire, sino también el costo de los materiales y del equipo necesarios para su instala-ción, además del servicio de instalación.


(24) Igual propósito y sentido tienen otros códigos de ética, incluso el Código de Ética Profesional que rige la profesión de abogado.


(25) Entre las enmiendas de 1994, se incorporó a la Ley de Ética la definición de “conflicto de intereses”: "... aquella situación en la que el interés personal o econó-*854mico del servidor público o de personas relacionadas con éste, está o puede razona-blemente estar en pugna con el interés público.”


(26) A manera de ejemplo, el Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, proscribe el que los abogados representen intereses encontrados. En este sentido, hemos expresado que bajo el Canon 21, los abogados deben evitar hasta la apariencia de conflicto de intereses. In re Pizarro Santiago, 117 D.P.R. 197 (1986). No obstante, la apariencia de conflicto de intereses no conlleva el que automática-mente se encuentre al abogado incurso en violación a la ética profesional. Por el contrario, este Tribunal ha establecido, en el contexto de una moción de descalifica-ción de abogado, que al evaluar dicha moción, se deben sopesar, entre otros factores, los intereses en conflicto y la gravedad del conflicto de interés implicado. (Énfasis suplido.) Liquilux Gas Corp. v. Berrios, Zaragoza, 138 D.P.R. 850 (1995). Como vemos, se ofrece al abogado la oportunidad de demostrar si efectivamente existía tal conflicto y si el mismo es de tal grado que pueda conllevar un conflicto ético.
Por otra parte, la Regla 6(1) del Código de Ética para funcionarios, empleados, ex funcionarios y ex empleados de la Rama Judicial de 1ro de abril de 1998, la cual es análoga al citado Art. 3.3(b), dispone que: “1. Ningún funcionario o empleado que tenga a cargo funciones relacionadas con los procesos de evaluación de propuestas, adjudicación y negociación de contratos podrá efectuar, recomendar o adjudicar pro-puestas o contratos relacionados con empresas, organizaciones, o negocios de los cuales devengue beneficio, ganancia, comisión o interés pecuniario personalmente o para un familiar cercano.” Vemos, pues, cómo la prohibición que se establece en esta regla para los empleados de la Rama Judicial tiene como condición que el funcionario obtenga un beneficio o ganancia indebida que pueda sugerir un conflicto de intereses.


(27) Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. sec. 2101 et seq.).


(28) 3 L.P.R.A. sec. 1828(a)(1).